MORRISON, Judge.
The offense is the possession of whiskey for the purpose of sale in a dry area; the punishment, ninety days in jail and a fine of $100.
Deputy Sheriff Barton testified that on the day in question he saw the appellant get out of his automobile, run to a fence, place a package over the fence, return to his automobile, and start to drive away. The witness testified that he stopped the appellant, required him to return to the fence with him, examined the box, and found it to contain six pints of whiskey.
Appellant, testifying in his own behalf, stated that he had lost his watch the night before, and had returned to get it when he was arrested. Appellant testified that he knew nothing of the box or the whiskey.
The jury resolved the issue against the appellant, and we find the evidence sufficient to support the conviction.
There is no merit in appellant’s contention that the court should have appointed a lawyer to represent him or that the punishment inflicted by the jury was excessive.
Finding no reversible error, the judgment of the trial court is affirmed.